Case 1:19-cv-06905-PAE Document 38 Filed 01/18/20 Page 1 of 1

THE LAW OFFICES OF DANIEL A. SINGER PLLC
630 THIRD AVENUE, | 8TH FLOOR
New York, NEW YORK 1001 7

Te: (212) 569-7853 EMAIL: INFO@DASINGERLAW.COM
Fax: (212) 683-8332 WWW. DASINGERLAW.COM

January 18, 2020

By Overnight Mail
The Honorable Judge Paul A. Engelmayer

United States Courthouse
40 Foley Square
New York, New York 10007

Re: Hello Iam Elliot, Inc. v. Sine et al
Case no. 1:19-cv-06905
Dear Judge Engelmayer:
Pursuant to Your Honor’s Individual Rules of Practice, enclosed please find two (2)
courtesy copies of Defendants’ fully briefed motion to dismiss Plaintiff's amended

complaint in the above referenced matter (dkt nos. 28-32; 35-37).

Respectfully submitted,

Daniel A. Singer (DS 0978)

ce: Tor Bernhard Ekeland, Esq (cover only, by ECF)
Mark Howard Jaffe, Esq (cover only, by ECF)
